Dear Mr. Regan:
You have requested this office to render an opinion relative to the Louisiana Dual Officeholding and Dual Employment Law, LSA-R.S. 42:61, et seq. You specifically ask whether the Jefferson Parish District Attorney's office may employ in the position of full time investigator an individual who is an elected alderman for the City of Westwego.
A person is legally permitted to hold the office of city alderman and be simultaneously employed as in investigator in the Jefferson Parish District Attorney's Office. The former position constitutes local elective office, while the latter position is one of employment within the parish, which is a separate political subdivision from the municipality. Such combination of positions is impermissible only where both positions fall within the same political subdivision as LSA-R.S. 42:63 (D) provides:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person  shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added).
Should you have further questions, please contact this office.
Very truly yours,
                       RICHARD P. IEYOUB ATTORNEY GENERAL
                       BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams